2022 IL App (2d) 200730-U
                                 Nos. 2-20-0730 & 2-20-0731, cons.
                                   Order filed February 4, 2022

      NOTICE: This order was filed under Supreme Court Rule 23(b) and is not precedent
      except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                             IN THE

                                APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Stephenson County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) Nos. 20-CF-55
                                       )       20-CF-132
                                       )
TARRONE J. JACKSON,                    ) Honorable
                                       ) Michael P. Bald,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

        PRESIDING JUSTICE BRIDGES delivered the judgment of the court.
        Justices Hutchinson and Zenoff concurred in the judgment.

                                             ORDER

¶1      Held: The case is remanded for the trial court to conduct an inquiry, under People v.
              Krankel, into defendant’s pro se allegation that his attorney did not fully explain
              the considerations relevant to defendant’s decision to accept a plea agreement.

¶2      At issue in these consolidated appeals is whether defendant, Tarrone J. Jackson, raised a

postplea pro se claim of ineffective assistance of counsel that was sufficient to obligate the trial

court to conduct an inquiry into the claim pursuant to People v. Krankel, 102 Ill. 2d 181 (1984),

and its progeny. We conclude that he did. Because the trial court did not conduct the inquiry, we

remand to the trial court for it to do so.
2022 IL App (2d) 200730-U


¶3                                       I. BACKGROUND

¶4     In case No. 20-CF-55, defendant was charged in the circuit court of Stephenson County

with two counts of unlawful possession of a controlled substance (720 ILCS 570/402(c) (West

2020)). In case No. 20-CF-132, defendant was charged in the circuit court of Stephenson County

with a single count of unlawful delivery of a controlled substance within 500 feet of a school (720

ILCS 570/407(b)(2) (West 2020)). Defendant entered into a joint plea agreement, under which he

agreed to plead guilty to all charges in both cases. In exchange for his plea, he would be sentenced

to concurrent prison terms of one year for each of the unlawful possession convictions in case

No. 20-CF-55 and seven years for the unlawful delivery conviction in case No. 20-CF-132.

¶5     At the plea hearing, the trial court questioned defendant to determine whether his plea was

knowing, intelligent, and voluntary. When the court asked defendant whether he was satisfied with

his attorney’s performance, defendant responded, “I haven’t really had a chance to talk to him.”

The trial court then offered defendant additional time to consult with his attorney, but defendant

declined. The trial court accepted defendant’s plea and sentenced him per the parties’ agreement.

¶6     Defendant timely moved to withdraw his guilty plea in each case, asserting that he “did not

knowingly, intelligently, and voluntarily waive his rights to [a] jury trial.” He further asserted that

he did not “fully understand or comprehend” the trial court’s admonishments. At the hearing on

the motion, defendant testified, “I didn’t really have enough time to really discuss the case with

[defense counsel] without fully understanding. *** And everything happened so fast I really didn’t

fully understand.” Asked by defense counsel to elaborate, defendant testified, “You didn’t—I don’t

feel like you explained to me more that you could have explained in that short of time that we did

have—communicate.”




                                                 -2-
2022 IL App (2d) 200730-U


¶7      The trial court denied the motion. Defendant filed separate timely notices of appeal in each

case. We consolidated the appeals.

¶8                                         II. ANALYSIS

¶9      In Krankel, our supreme court held that the trial court should have appointed a new attorney

for the defendant, who raised a pro se posttrial claim of ineffective assistance of counsel. As our

supreme court has since made clear, however, the right to new counsel is not automatic. People v.

Jolly, 2014 IL 117142, ¶ 29. In People v. Moore, 207 Ill. 2d 68, 77-78 (2003), the court explained

that when a defendant makes a pro se posttrial claim of ineffective assistance of counsel, the trial

court should examine the factual basis of the claim. If the claim is without merit or pertains to

matters of trial strategy, the trial court may deny it without appointing new counsel. Id. at 78.

“However, if the allegations show possible neglect of the case, new counsel should be appointed.”

Id. On appeal, a reviewing court must ensure that the trial court conducted an adequate inquiry,

which will usually require “some interchange between the trial court and trial counsel regarding

the facts and circumstances surrounding the allegedly ineffective representation.” Id. Furthermore,

“[a] brief discussion between the trial court and the defendant may be sufficient,” and the trial

court may rely on its knowledge of counsel’s performance and the insufficiency of the pro se

allegations on their face. Id. at 78-79.

¶ 10    A threshold question is whether the defendant advanced an ineffective assistance claim that

is adequate to trigger the trial court’s duty to conduct a Krankel inquiry. To trigger that duty, the

defendant must present “a clear claim asserting ineffective assistance of counsel, either orally or

in writing.” People v. Ayres, 2017 IL 120071, ¶ 18. See also People v. King, 2017 IL App (1st)

142297, ¶ 18 (vague references to the failure to call certain witnesses did not amount to a claim of




                                                -3-
2022 IL App (2d) 200730-U


ineffective assistance of counsel where the defendant never specifically stated that counsel was

ineffective or expressed unhappiness with counsel’s performance).

¶ 11   Here the trial court did not conduct a Krankel, inquiry. Defendant claims that when he told

counsel in open court, “You didn’t—I don’t feel like you explained to me more that you could

have explained in that short of time that we did have—communicate,” he asserted that counsel was

ineffective, thus triggering the trial court’s duty to conduct a Krankel inquiry. The State argues

that defendant’s remark did not amount to a claim of ineffective assistance of counsel.

¶ 12   Defendant relies in part on our decision in People v. Pence, 387 Ill. App. 3d 989 (2009), in

which we held that the trial court should have conducted a Krankel inquiry “[w]hen defendant

stated in allocution that ‘[his] defense did not thoroughly represent [him]’ and that ‘there were

issues of facts that my defense looked [sic] and omitted’ and, further, that the court was ‘denied

the full picture for which you[r] verdict may have changed.’ ” Id. at 995. Here, the thrust of

defendant’s remarks is that counsel’s representation was deficient because counsel failed to fully

explain the considerations germane to defendant’s decision whether to enter into the proposed plea

agreement. If that is the case, it can be said (as the defendant in Pence did), that counsel did not

thoroughly represent defendant. As in Pence, we deem the remarks to be a claim of ineffective

assistance of counsel sufficient to trigger the trial court’s duty to conduct a Krankel inquiry. To

hold otherwise would exalt form over substance.

¶ 13   The State argues that, even if defendant’s remark can be considered a claim of ineffective

assistance of counsel, it fails on the merits because the trial court offered defendant more time to

consult with counsel and defendant declined. Thus, according to the State, defendant “wholly

invited the scenario from which he now seeks relief.” The State’s argument is unpersuasive. The

trial court’s obligation to conduct a Krankel inquiry is not contingent on a showing that the


                                               -4-
2022 IL App (2d) 200730-U


defendant would ultimately prevail on his or her pro se ineffective assistance claim. Indeed, it is

the purpose of the inquiry to determine whether the claim is potentially meritorious and to ensure

that, if it is, the defendant has the assistance of conflict-free counsel to advance and develop the

claim. We note that the State cites no authority that the underlying merits of a pro se ineffective

assistance claim have any bearing on the trial court’s obligation to conduct a Krankel inquiry.

¶ 14   We conclude that this case must be remanded for the limited purpose of conducting a

Krankel inquiry. If that inquiry reveals possible neglect by counsel, the court shall appoint new

counsel to represent defendant on his ineffective-assistance claim. However, if the court concludes

that defendant’s claim lacks merit or pertains only to matters of trial strategy, the court may deny

the claim.

¶ 15                                   III. CONCLUSION

¶ 16   For the reasons stated, we remand the cause to the circuit court of Stephenson County for

further proceedings as directed.

¶ 17   Remanded with directions.




                                               -5-